Exhibit 10.3

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is entered into as of July 14,
2005, by and between BioDelivery Sciences International, Inc., a Delaware
corporation (the “Company”) and Clinical Development Capital LLC, a Delaware
limited liability company (the “Investor”).

 

R E C I T A L S:

 

WHEREAS, the Company and Investor have entered into a certain Clinical
Development and License Agreement dated the date hereof (the “License
Agreement”); and

 

WHEREAS, in connection with Investor entering into the License Agreement,
Company has issued to Investor a Warrant dated the date hereof (the “Warrant”)
exercisable for up to five hundred thousand (500,000) shares of the Company’s
common stock, par value $0.001 per share (“Common Stock”), subject to adjustment
as set forth therein; and

 

WHEREAS, the execution and delivery by Investor of the License Agreement is
conditioned, among other things, on the execution and delivery of this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

(1) Certain Definitions. For purposes of this Section Agreement, the following
terms shall have the meanings ascribed to them below. Additional capitalize
terms not otherwise defined herein shall have the meaning set forth in the
License Agreement.

 

(a) “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the issuance of the Warrant, the Warrant Shares and any portion of the
Registrable Securities covered by the Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

(b) “Registrable Securities” shall mean any Warrant Shares issued or issuable
upon exercise of the Warrant together with any securities issued or issuable
upon any stock split, dividend or other distribution, adjustment,
recapitalization or similar event with respect to the foregoing.



--------------------------------------------------------------------------------

(c) “Registration Statement” means the registration statement required to be
filed under this Agreement, including the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

(d) “SEC” means the Securities and Exchange Commissions.

 

(e) “Securities Act” means The Securities Act of 1933, as amended, together with
all rules and regulations promulgated thereunder

 

(f) “Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.

 

(2) Shelf Registration

 

(a) The Company shall use its best efforts to cause to prepare and file with the
SEC a “Shelf” Registration Statement covering the resale of all Registrable
Securities for an offering to be made on a continuous basis pursuant to Rule 415
on or prior to April 1, 2008 (such date of actual filing, the “Filing Date”);
provided, however, the filing shall be accelerated to a date not later than the
date upon which the Company files a New Drug Application with the Federal Drug
Administration for the Company’s BEMA Fentanyl product, if earlier than April 1,
2008. The Registration Statement shall be on Form S-3 (except if the Company is
not then eligible to register for resale the Registerable Securities on Form
S-3, in which case such registration shall be on another appropriate form in
accordance herewith). Investor will furnish to the Company in writing the
information specified in Item 507 or 508 of Regulation S-K, as applicable, of
the Securities Act for use in connection with the Registration Statement or
prospectus or preliminary prospectus included therein. Investor agrees to
promptly furnish additional information required to be disclosed in order to
make the information previously furnished to the Company by Investor not
materially misleading. The Registration Statement shall register the Registrable
Securities for resale by the holders thereof.

 

(b) The Company shall cause the Registration Statement to be declared effective
by the SEC on or prior to the date which is 120 days subsequent to the Filing
Date, and shall keep the Registration Statement continuously effective under the
Securities Act until the earlier of (i) the date when all Registrable Securities
covered by such Registration Statement have been sold, or (i) two years from the
effective date of the Registration Statement (the “Effectiveness Period”).

 

(c) The Company shall notify Investor in writing promptly (and in any event
within one business day) after receiving notification from the SEC that the
Registration Statement has been declared effective.

 

2



--------------------------------------------------------------------------------

(3) Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(a) (i) prepare and file with the SEC such amendments, including post-effective
amendments, to the Registration Statement as may be necessary to keep the
Registration Statement continuously effective as to the Registrable Securities
for the Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; and (iii) respond as promptly as
reasonably possible, and in any event within ten (10) business days, to any
comments received from the SEC with respect to the Registration Statement or any
amendment thereto and as promptly as reasonably possible provide the Placement
Agent true and complete copies of all correspondence from and to the SEC
relating to the Registration Statement.

 

(b) Notify the Investor as promptly as reasonably possible, and (if requested by
the Investor) confirm such notice in writing no later than one (1) trading day
thereafter, of any of the following events: (i) the SEC notifies the Company
whether there will be a “review” of the Registration Statement; (ii) the SEC
comments in writing on the Registration Statement (in which case the Company
shall deliver to the Placement Agent a copy of such comments and of all written
responses thereto); (iii) the SEC or any other Federal or state governmental
authority in writing requests any amendment or supplement to the Registration
Statement or Prospectus or requests additional information related thereto; (iv)
if the SEC issues any stop order suspending the effectiveness of the
Registration Statement or initiates any action, claim, suit, investigation or
proceeding (a “Proceeding”) for that purpose; (v) the Company receives notice in
writing of any suspension of the qualification or exemption from qualification
of any Registrable Securities for sale in any jurisdiction, or the initiation or
threat of any Proceeding for such purpose; or (vi) the financial statements
included in the Registration Statement become ineligible for inclusion therein
or any statement made in the Registration Statement or Prospectus or any
document incorporated or deemed to be incorporated therein by reference is
untrue in any material respect or any revision to the Registration Statement,
Prospectus or other document is required so that it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(c) Use its reasonable best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

 

(d) Promptly deliver to Investor, without charge, such reasonable number of
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as Investor may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by Investor in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

 

3



--------------------------------------------------------------------------------

(e) (i) In the time and manner required by Nasdaq, prepare and file with Nasdaq
an additional shares listing application covering all of the Registrable
Securities and a notification form regarding the change in the number of the
Company’s outstanding Shares; (ii) take all steps necessary to cause such
Registrable Securities to be approved for listing on Nasdaq as soon as possible
thereafter; (iii) provide to Investor notice of such listing; and (iv) maintain
the listing of such Registrable Securities on Nasdaq.

 

(f) Prior to any public offering of Registrable Securities, register or qualify
or cooperate with the Investor in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or “blue sky”
laws of such jurisdictions within the United States as Investor requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement;
provided, however, that the Company shall not be required for any such purpose
to (i) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not be otherwise required to qualify but for the
requirements of this Paragraph (3)(f), or (ii) subject itself to taxation.

 

(g) Upon the occurrence of any event described in Paragraph (3)(b)(vi) above, as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that the Company may suspend sales pursuant to the
Registration Statement for a period of up to sixty (60) days (unless the holders
of at least two-thirds of the Registrable Securities consent in writing to a
longer delay of up to an additional thirty (30) days) no more than once in any
twelve-month period if the Company furnishes to the holders of the Registrable
Securities a certificate signed by the Company’s Chief Executive Officer stating
that in the good faith judgment of the Company’s Board of Directors, (i) the
offering could reasonably be expected to interfere in any material respect with
any acquisition, corporate reorganization or other material transaction under
consideration by the Company or (ii) there is some other material development
relating to the operations or condition (financial or other) of the Company that
has not been disclosed to the general public and as to which it is in the
Company’s best interests not to disclose such development; provided further,
however, that the Company may not so suspend sales more than once in any
calendar year without the written consent of the holders of at least two-thirds
of the Registrable Securities.

 

4



--------------------------------------------------------------------------------

(h) Comply with all applicable rules and regulations of the SEC and Nasdaq in
all material respects.

 

(4) Registration Expenses. The Company shall pay (or reimburse the Investor for)
all fees and expenses incident to the performance of or compliance with this
Agreement by the Company, including without limitation (a) all registration and
filing fees and expenses, including without limitation those related to filings
with the SEC, Amex and in connection with applicable state securities or “Blue
Sky” laws, (b) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing copies of
Prospectuses reasonably requested by the Investor), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for the Company, and
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement.
Notwithstanding the foregoing, Investor shall pay any and all costs, fees,
discounts or commissions attributable to the sale of its respective Registrable
Securities.

 

(5) Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless Investor, its
officers and directors, partners, members, agents, brokers and employees of each
of them, each Person who controls Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, and each underwriter of Registrable Securities, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, settlement costs and expenses, including without
limitation costs of preparation and reasonable attorneys’ fees (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus or form of prospectus or in any amendment or supplement thereto, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (i) such untrue statements or omissions
are based upon information regarding Investor furnished in writing to the
Company by such Investor expressly for use therein, or to the extent that such
information related to Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by Investor expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(which shall, however, be deemed to include disclosure substantially in
accordance with the “Plan of Distribution” attached hereto), or (ii) in the case
of an occurrence of an event of the type specified in Paragraph (3)(b) above,
the use by Investor of an outdated or defective Prospectus after the Company has
notified Investor in writing that the Prospectus is outdated or defective and
prior to the receipt by Investor of the Advice contemplated in Paragraph (6)
below. The Company shall notify the Investor promptly of the institution, threat
or assertion of any Proceeding of which the Company is aware in connection with
the transactions contemplated by this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Indemnification by Investor. Investor shall indemnify and hold harmless the
Company, its directors, officers, agents and employees, and each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review)
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus or in any amendment or supplement thereto, or arising out of
or based upon any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information furnished in writing by Investor to the Company specifically for
inclusion in such Registration Statement or Prospectus or to the extent that (i)
such untrue statements or omissions are based upon information regarding
Investor furnished in writing to the Company by Investor expressly for use
therein, or to the extent that such information related to Investor or
Investor’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by Investor expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (which shall, however, be deemed to include
disclosure substantially in accordance with the “Plan of Distribution” attached
hereto), or (ii) in the case of an occurrence of an event of the type specified
in Paragraph (3)(b) above, the use by Investor of an outdated or defective
Prospectus after the Company has notified Investor in writing that the
Prospectus is outdated or defective and prior to the receipt by Investor of the
Advice contemplated in Paragraph (6) below. In no event shall the liability of
Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by Investor upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof, provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that such failure shall have prejudiced the Indemnifying
Party. An Indemnified Party shall have the right to employ separate counsel in
any such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including

 

6



--------------------------------------------------------------------------------

any impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party; provided,
however, that in the event that the Indemnifying Party shall be required to pay
the fees and expenses of separate counsel, the Indemnifying Party shall only be
required to pay the fees and expenses of one separate counsel for such
Indemnified Party or Parties. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding affected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding. All fees
and expenses of the Indemnified Party (including reasonable fees and expenses to
the extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten trading days of written notice
thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Paragraph (5)(a) or (b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or related to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Paragraph (5)(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Paragraph 5(d) was
available to such party in accordance with its terms.

 

7



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Paragraph (5)(d) were determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provision of this Paragraph (5)(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

(6) Dispositions. Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement.
Investor further agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Paragraphs (3)(b), Investor
will discontinue disposition of such Registrable Securities under the
Registration Statement until Investor’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Paragraph (3)(g), or until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus may be resumed, and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

 

(7) Intentionally omitted.

 

(8) Piggy-Back Registrations. If at any time during the Effectiveness Period,
other than any suspension period referred to in Paragraph (3)(g), there is not
an effective Registration Statement covering all of the Registrable Securities
and the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than (i) on Form
S-4 or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, or (ii) under any
registration filed on behalf of Laurus Master Fund, Ltd. or its successors or
assigns, then the Company shall send to Investor written notice of such
determination and if, within fifteen (15) days after receipt of such notice,
Investor shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities not
already covered by an effective Registration Statement such Investor

 

8



--------------------------------------------------------------------------------

requests to be registered; provided that the Investor includes in such notice a
statement that Investor intends to sell such shares within ninety (90) days of
the effective date of the Registration Statement. The Registration Statement
with respect to such Registrable Securities shall expire at the end of such
ninety (90) day period.

 

(9) Intentionally Omitted

 

(10) Miscellaneous

 

(a) Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
giving effect to principles of conflicts of law or choice of law that would
cause the laws of any other jurisdiction to apply.

 

(b) Amendment and Waiver. Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only upon the written consent of
both the Company and Investor.

 

(c) Entire Agreement. This Agreement constitutes the entire agreement between
the parties relative to the specific subject matter hereof. Any previous
agreement among the parties relative to the specific subject matter hereof is
superseded by this Agreement.

 

(d) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified; (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day; (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) the next business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address or facsimile number set forth on Schedule A hereof and to
Investor at the address or facsimile number set forth on Schedule A attached
hereto or at such other address as the Company or Investor may designate by ten
(10) days’ advance written notice to the other parties hereto.

 

(e) Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

(f) Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.

 

(g) Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors and assigns of the parties hereto.

 

9



--------------------------------------------------------------------------------

(h) Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages that will accrue to a party hereto,
or to their heirs, personal representatives, successors or assigns, by reason of
a failure to perform any of the obligations under this Agreement and agree that
the terms of this Agreement shall be specifically enforceable. If any party
hereto, or his heirs, personal representatives, or successors or assigns,
institutes any action or proceeding to specifically enforce the provisions
hereof, any person against whom such action or proceeding is brought hereby
waives the claim or defense therein that such party or such personal
representative has an adequate remedy at law, and such person shall not offer in
any such action or proceeding the claim or defense that such remedy at law
exists.

 

(i) Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first set forth above.

 

COMPANY: BIODELIVERY SCIENCES INTERNATIONAL, INC.

By:

 

/s/ Mark A. Sirgo

--------------------------------------------------------------------------------

Name:

  Mark A. Sirgo

Title:

  President and COO INVESTOR: CLINICAL DEVELOPMENT CAPITAL LLC

By:

 

/s/ David R. Ramsay

--------------------------------------------------------------------------------

Name:

  David R. Ramsay

Title:

  Authorized Signatory

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

 

NOTICES

 

If to the Company:

 

BioDelivery Sciences International, Inc.

2501 Aerial Center Parkway, Suite 205

Morrisville, NC 27560

Facsimile: 919-653-5161

Attention: Mark A. Sirgo, Pharm.D.

with a copy to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail

Suite 300

Raleigh, NC 27607

Attention: Larry E. Robbins

 

If to the Investor:

 

Clinical Development Capital LLC

47 Hulfish Street, Suite 310

Princeton, NJ 08542

Facsimile: 609-683-5787

Attention: Chief Financial Officer, and

             David R. Ramsay

with a copy to:

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540

Facsimile: 609.919.6701

Attention: Denis Segota, Esq.